DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered. Claims 1-6 and 8-20 are pending, of which claims 5 and 20 are withdrawn.
Note: Claim 5 appears to be improperly withdrawn. The subject matter of claim 5 has been incorporated into claim 1, and claim 5 should therefore be canceled and not withdrawn, as claim 5 has not been withdrawn as a result of a restriction requirement.
Additionally, claim 20 improperly omits the text of the withdrawn claim. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. See MPEP 714. Applicant is advised to include the full text of withdrawn claim 20 in any subsequent listings of the claims.
Claim 1-4, 6, and 8-19 are presented for examination below.

Response to Arguments
Applicant's arguments filed on August 24, 2022 have been fully considered but they are not deemed to be persuasive. 
First, Applicant argues that the prior art combination of De La Rotta and Griesbach fails to teach the limitation of pressing an adhesive strip on the gown onto an undershirt worn by the wearer (see pages 5-7 of Applicant’s Remarks). Specifically, Applicant argues that: “Griesbach does not reference the user pressing the gown or an adhesive strip on the gown onto the undershirt worn by the user. Griesbach simply discloses an undershirt worn by a user wearing a surgical gown. While the Examiner notes the coverage and/or warmth of wearing the undershirt, the Examiner fails to detail why the user in Griesbach, or any of the cited references, would wear an undershirt to create a better adhesion surface between the gown and the user, as opposed to the user's bare chest. The prior references do not teach the required element of the instant invention of pressing the adhesive strips on the gown onto an undershirt worn by the user.”
The Examiner respectfully disagrees. As discussed on page 11 of the Final Rejection mailed on March 25, 2022:
“De La Rotta further discloses wherein the at least one adhesive strip (138) is pressed onto the chest area of the user (see paragraph 0071), but fails to specifically disclose wherein the at least one adhesive strip is pressed onto an undershirt worn by the user.
However, Griesbach teaches a method of self-donning a medical gown (10, see Figs. 1-9 and Abstract), wherein the user is wearing an undershirt prior to/during the donning process (see Fig. 6 and paragraphs 0012 and 0027). It is noted that wearing an undershirt under the gown would provide coverage and/or warmth for the wearer both before and after donning the gown.
Therefore, based on Griesbach’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method to specifically include a step of wearing an undershirt prior to/during the donning process, such that the at least one adhesive strip is pressed onto an undershirt worn by the user; as doing so would provide coverage and/or warmth for the wearer both before and after donning the gown” (emphasis added).
Since De La Rotta already teaches wherein the adhesive strip (138) is pressed onto the chest area of the user, and Griesbach teaches wherein it is desirable for the user to wear an undershirt prior to and during the donning process, for warmth or coverage purposes, one of ordinary skill in the art would reasonably and logically arrive at the claimed step of pressing the adhesive onto the undershirt worn by the user. The alternative would be to remove the worn undershirt to then press the adhesive directly to the chest of the wearer, which would be unreasonable and illogical. 
The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 707.07(f) and MPEP 2145(111). The Examiner further notes that the use of undershirts under a gown or outer garment is not novel, and undershirts have been worn for centuries if not millennia. One of ordinary skill in the art would have been reasonably motivated to combine the teachings of De La Rotta (pressing an adhesive strip on the gown to a chest area of the wearer) and Griesbach (wearing an undershirt under a medical gown for warmth/coverage) to arrive at the claimed step of pressing an adhesive strip on the gown to the undershirt worn by the wearer.
Second, Applicant argues that Almo’s disclosure is drawn to a surgical instrument storage pack that may be mounted to the gown using two adhesive strips, and not to a method of donning a gown (see pages 7-8 of Applicant’s Remarks). Applicant asserts that Almo’s objective is “unlikely to produce the objective of the Applicant’s invention of the method of a single user self-donning the surgical gown with the assistance of adhesive strips to secure the interior of the gown to the user or user’s undershirt” (see page 8 of Applicant’s Remarks). 
The Examiner respectfully disagrees. As discussed on pages 5-8 of the Final Rejection, De La Rotta already teaches the majority of the method steps, including donning the medical gown and pressing the adhesive strip of the medical gown to the user. Almo’s disclosure is relied upon solely to teach that two adhesive strips may be used instead of just a single strip:
“De La Rotta further fails to disclose wherein the at least one adhesive strip includes at least two adhesive strips. Instead, De La Rotta disclose a singular adhesive panel (138) formed in a checkerboard pattern (see Figs. 1-2 and paragraphs 0055-0056).
However, Almo teaches a method of attaching a surgical gown (38) to an auxiliary article (10), wherein the gown and the article are attached via at least two adhesive strips (124; see Figs. 10-11; column 11, lines 35-61; and column 14, line 48 – column 15, line 8), so as to allow the interfacing surfaces to be attached along top and bottom margins of the attachment area, thereby providing a more secure attachment (see column 11, lines 35-61).
Therefore, based on Almo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s single adhesive strip to be at least two adhesive strips, as doing so would allow the interfacing surfaces to be attached along top and bottom margins of the attachment area, thereby providing a more secure attachment.
Furthermore, such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B)” (emphasis added).
As such, Applicant’s argument that Almo’s disclosure is unlikely to achieve the claimed method steps, is confusing and irrelevant to the rejection previously applied to the claims, since Almo is relied upon only to teach the use of multiple adhesive strips in conjunction with a medical gown, for a more secure attachment. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, one must consider the teachings of De La Rotta and Almo together, and not Almo’s disclosure alone, since the pertinent prior art rejection was made based on the combination of De La Rotta’s and Almo’s teachings.
See updated rejection(s) below.




Claim Objections
Claims 9 and 17 are objected to because of the following informalities:
“wherein the at least two adhesive strip is” (claim 9) should read “wherein the at least two adhesive strips are” 
“wherein the at least two adhesive strips is” (claim 17) should read “wherein the at least two adhesive strips are” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the pre-folded medical gown.” There is insufficient antecedent basis for the medical gown being pre-folded. For purposes of examination, the Examiner will interpret the limitation as follows: “the medical gown.”
Claims 17-18 recite the limitation “the at least two adhesive strips.” The limitations are indefinite, as claims 17-18 have been amended to depend from claim 12, which only recites “at least one adhesive strip.” As such, there is insufficient antecedent basis for the limitation “the at least two adhesive strips.” For purposes of examination, the Examiner will interpret claims 17-18 as reciting “at least one adhesive strip.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over De La Rotta (US PG Pub 2016/0366955) in view of Turner et al. (herein Turner)(US PG Pub 2010/0313326), further in view of Almo (US Patent No. 6,308,875), further in view of Griesbach, III (herein Griesbach)(US PG Pub 2006/0117456).
Regarding claim 1, De La Rotta discloses a method (200) of donning a medical gown (100) by a single user (see Figs. 1-5 and paragraphs 0001-0002, 0012-0013, and 0044, De La Rotta discloses a “self-donning” gown, i.e., a gown that may be donned by the wearer himself/herself, i.e., a single user), comprising:
receiving the medical gown (see Figs. 1-3 and steps 202-204 of method of Fig. 5), wherein the medical gown includes:
two sleeves comprising a first sleeve (130a) and a second sleeve (130b), wherein each of the first sleeve and the second sleeve include a respective cuff (132a, 132b) located at a respective end of the sleeve (see Figs. 1-3 and paragraphs 0069-0070);
a back (112), wherein the back includes a back slot on a back surface of the medical gown (back slot defined by back edges 118, 120; see Fig. 3 and paragraph 0058);
a front (102);
inserting both of the single user's hands into the gown contemporaneously (see step 206 in Fig. 5 and paragraph 0069; De La Rotta discloses a step of “simultaneously inserting the arms through the pair of openings 136 in the sleeves 130a, 130b”);
expanding both of the single user's hands, while inside the medical gown, into the two sleeves (see Figs. 1-3 and paragraphs 0069-0070); and
pressing by the single user of an outer surface (106) of the front of the medical gown to press at least one adhesive strip (138) onto the single user (see Fig. 4, step 212 of Fig. 5, and paragraphs 0055 and 0071).
De La Rotta further discloses a step of inserting both of the single user's hands into the openings (136) of the sleeves (130a, 130b) contemporaneously (i.e., simultaneously; see step 206 in Fig. 5 and paragraph 0069), but fails to explicitly disclose wherein the user’s hands are also inserted into the back slot contemporaneously.
However, one of ordinary skill in the art before the effective filing date of the invention would readily recognize that the user’s hands would first pass into the back slot before extending into the sleeve openings, as the back slot provides the first point of passage into the interior of the gown, and the sleeve openings would not be accessible otherwise (see Figs. 1-3 of De La Rotta).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method such that the user’s hands would also be inserted into the back slot contemporaneously, as De La Rotta already teaches wherein the user’s hands are inserted into the sleeve openings contemporaneously, and the back slot provides the first point of passage into the interior of the gown, and doing so would facilitate the contemporaneous insertion of the wearer’s hands into the sleeve openings.
De La Rotta further discloses wherein the two sleeves (130a, 130b) each include a respective cuff (132a, 132b) located at the end of each sleeve (see Figs. 1-3 and paragraphs 0069-0070) but fails to explicitly disclose a step of expanding both of the single user's hands, while inside the medical gown, into the two sleeves and past each cuff.
However, Turner teaches wherein it is known in the art for a user to insert his or her hands through sleeves (105) of a surgical gown (100) and past each cuff (106, see Figs. 3-5 and 12 and paragraph 0033), so as to allow the gown to be fully donned and to allow the user’s hands to be used for performing surgical procedures (see paragraphs 0002, 0004, 0007-0009, and 0033).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method such that the user’s hands would extend through the sleeves and past each cuff, as doing so would allow the gown to be fully donned and would allow the user’s hands to be used for performing surgical procedures.
De La Rotta further fails to disclose wherein the at least one adhesive strip includes at least two adhesive strips. Instead, De La Rotta disclose a singular adhesive panel (138) formed in a checkerboard pattern including two rows of adhesive elements (see Figs. 1-2 and paragraphs 0055-0056).
However, the Examiner notes that Applicant’s specification does not appear to provide any criticality for the provision of two strips versus a single strip. Paragraphs 0007-0009 discuss wherein the invention requires “at least one adhesive strip.” Paragraphs 0022 and 0028 of the pending specification further state: “In Figures 1-8, the adhesive strips 112 for the medial gown 100 are shown as two horizontal rectangular strips. In an exemplary embodiment, the adhesive strip 112 is a singular shape, such as a circle, oval, square, or similar shape…As detailed herein, the size and shape of adhesive strips 112 vary. The critical aspect is that the adhesive strips 112 have enough surface area to secure medical gown 100 to the user 400.” As such, since the pending specification describes wherein the gown can either include a single strip or two strips, it would appear that the particular number of strips is a non-critical element. Additionally, De La Rotta already provides an adhesive with two rows of adhesive elements (see Figs. 1-2 and paragraphs 0055-0056) and appears to have a surface area very similar to that shown in Fig. 1 of the pending invention. Based on De La Rotta’s teachings and the teachings of the pending specification, the provision of two distinct strips versus one strip with two rows of adhesive elements appears to be a non-critical difference that fails to patentably distinguish over De La Rotta’s teachings.
Furthermore, Almo teaches a method of attaching a surgical gown (38) to an auxiliary article (10), wherein the gown and the article are attached via at least two adhesive strips (124; see Figs. 10-11; column 11, lines 35-61; and column 14, line 48 – column 15, line 8), so as to allow the interfacing surfaces to be attached along top and bottom margins of the attachment area, thereby providing a more secure attachment (see column 11, lines 35-61).
Therefore, based on Almo’s teachings, and absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s single adhesive strip to be at least two adhesive strips, as doing so would allow the interfacing surfaces to be attached along top and bottom margins of the attachment area, thereby providing a more secure attachment.
Furthermore, such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
De La Rotta further discloses wherein the adhesive strips (138) are pressed onto the chest area of the user (see paragraph 0071), but fails to specifically disclose wherein the adhesive strips are pressed onto an undershirt worn by the user.
However, Griesbach teaches a method of self-donning a medical gown (10, see Figs. 1-9 and Abstract), wherein the user is wearing an undershirt prior to/during the donning process (see Fig. 6 and paragraphs 0012 and 0027). It is noted that wearing an undershirt under the gown would provide coverage and/or warmth for the wearer both before and after donning the gown.
Therefore, based on Griesbach’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method to specifically include a step of wearing an undershirt prior to/during the donning process; as doing so would provide coverage and/or warmth for the wearer both before and after donning the gown.
As modified, De La Rotta’s adhesive strips (138) would be pressed onto the undershirt that is worn by the wearer under the medical gown (see Figs. 2-4 and paragraph 0071 of De La Rotta, and Fig. 6 and paragraphs 0012 and 0027 of Griesbach).

Regarding claim 2, the modified method of De La Rotta (i.e., De La Rotta in view of Turner, Almo, and Griesbach) is further disclosed wherein the medical gown (100 of De La Rotta) is pre-folded (see Fig. 5 and paragraphs 0067-0068 of De La Rotta, gown 100 is folded prior to the donning process and is therefore pre-folded inasmuch as claimed).

Regarding claim 3, the modified method of De La Rotta (i.e., De La Rotta in view of Turner, Almo, and Griesbach) is further disclosed wherein the medical gown (100 of De La Rotta) is sterile (see at least paragraphs 0013-0016 of De La Rotta).

Regarding claim 4, the modified method of De La Rotta (i.e., De La Rotta in view of Turner, Almo, and Griesbach) is further disclosed wherein the at least two adhesive strips (138 of De La Rotta/124 of Almo) are one of the following: rectangular, circular, or square (see at least Figs. 1-2 of De La Rotta and Fig. 11 of Almo).

Regarding claim 6, the modified method of De La Rotta (i.e., De La Rotta in view of Turner, Almo, and Griesbach) is further disclosed wherein the back slot (back slot of De La Rotta defined by back edges 118, 120) is in the vertical direction (see Fig. 3 and paragraph 0058 of De La Rotta).

Regarding claim 8, the modified method of De La Rotta (i.e., De La Rotta in view of Turner, Almo, and Griesbach) is further disclosed wherein the user presses the outer surface (106 of De La Rotta) of the front (102 of De La Rotta) of the medical gown (100 of De La Rotta) using one of the user's hands to secure the at least two adhesive strips (138 of De La Rotta) to the user (see Figs. 4-5 and paragraph 0071 of De La Rotta).

Regarding claim 9, the modified method of De La Rotta (i.e., De La Rotta in view of Turner, Almo, and Griesbach) is further disclosed wherein the at least two adhesive strips (138 of De La Rotta) are located on an inner surface (104 of De La Rotta) of the front (102 of De La Rotta) of the medical gown (see paragraphs 0055 and 0071 of De La Rotta).

Regarding claim 10, the modified method of De La Rotta (i.e., De La Rotta in view of Turner, Almo, and Griesbach) is further disclosed wherein the user removes a backing (140a-b of De La Rotta) on the adhesive side (sticky side of 138 of De La Rotta) of the at least two adhesive strips (see Figs. 1-2 and paragraph 0056 of De La Rotta).

Regarding claim 11, the modified method of De La Rotta (i.e., De La Rotta in view of Turner, Almo, and Griesbach) is further disclosed wherein the user removes the backing (140a-b of De La Rotta) when the user inserts the user's hands into the back slot (see Fig. 5 and paragraph 0056 of De La Rotta; De La Rotta discloses wherein the backing is in place until the gown is ready for donning; as such, the user would remove the backing between steps 204 and 206 which would include the user inserting his/her hands into the back slot).

Claims 12-19 (regarding claims 14 and 17-18, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over De La Rotta in view of Turner, further in view of Griesbach.
Regarding claim 12, De La Rotta discloses a method (200) of donning a medical gown (100) by a single user (see Figs. 1-5 and paragraphs 0001-0002, 0012-0013, and 0044, De La Rotta discloses a “self-donning” gown, i.e., a gown that may be donned by the wearer himself/herself, i.e., a single user), consisting of:
inserting a user's first hand into a back slot (back slot defined by back edges 118, 120; see Fig. 3 and paragraph 0058) of the medical gown (see Figs. 1-5 and paragraphs 0069-0070; note that the user’s hands necessarily extend through the back slot before extending through the sleeve openings 136 since the back slot provides the first point of passage into the interior of the gown);
inserting a user's second hand into the back slot of the medical gown (see Figs. 1-5, paragraphs 0069-0070, and note above);
continuing the user's first hand into a first sleeve (130a),
continuing the user's second hand into a second sleeve (130b),
wherein the user's first hand and second hand continue through the first sleeve and the second sleeve contemporaneously (see step 206 in Fig. 5 and paragraph 0069; De La Rotta discloses a step of “simultaneously inserting the arms through the pair of openings 136 in the sleeves 130a, 130b”); and
pressing at least one adhesive strip (138) located on the medical gown onto the user (see Fig. 4, step 212 of Fig. 5, and paragraphs 0055 and 0071).
De La Rotta further discloses wherein the two sleeves (130a, 130b) include respective first and second cuffs (132a, 132b) located at the end of each sleeve (see Figs. 1-3 and paragraphs 0069-0070) but fails to explicitly disclose wherein the user’s hands extend through the first and second cuffs.
However, Turner teaches wherein it is known in the art for a user to insert his or her hands through sleeves (105) of a surgical gown (100) and through each cuff (106, see Figs. 3-5 and 12 and paragraph 0033), so as to allow the gown to be fully donned and to allow the user’s hands to be used for performing surgical procedures (see paragraphs 0002, 0004, 0007-0009, and 0033).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method such that the user’s hands would extend through the sleeves and through each cuff, as doing so would allow the gown to be fully donned and would allow the user’s hands to be used for performing surgical procedures.
De La Rotta further discloses wherein the at least one adhesive strip (138) is pressed onto the chest area of the user (see paragraph 0071), but fails to specifically disclose wherein the at least one adhesive strip is pressed onto an undershirt worn by the user.
However, Griesbach teaches a method of self-donning a medical gown (10, see Figs. 1-9 and Abstract), wherein the user is wearing an undershirt prior to/during the donning process (see Fig. 6 and paragraphs 0012 and 0027). It is noted that wearing an undershirt under the gown would provide coverage and/or warmth for the wearer both before and after donning the gown.
Therefore, based on Griesbach’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method to specifically include a step of wearing an undershirt prior to/during the donning process; as doing so would provide coverage and/or warmth for the wearer both before and after donning the gown.
As modified, De La Rotta’s at least one adhesive strip (138) would be pressed onto the undershirt that is worn by the wearer under the medical gown (see Figs. 2-4 and paragraph 0071 of De La Rotta, and Fig. 6 and paragraphs 0012 and 0027 of Griesbach).

Regarding claim 13, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Griesbach) is further disclosed wherein the medical gown (100 of De La Rotta) is pre-folded (see Fig. 5 and paragraphs 0067-0068 of De La Rotta, gown 100 is folded prior to the donning process and is therefore pre-folded inasmuch as claimed).

Regarding claim 14, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Griesbach) is further disclosed wherein the pre-folded medical gown (100 of De La Rotta) is sterile (see at least paragraphs 0013-0016 of De La Rotta; note that claim 14 is being interpreted under 35 USC 112 to refer to “the medical gown,” see rejection under 35 USC 112 above).

Regarding claim 15, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Griesbach) is further disclosed wherein the back slot (back slot of De La Rotta defined by back edges 118, 120) is in the vertical direction (see Fig. 3 and paragraph 0058 of De La Rotta).

Regarding claim 16, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Griesbach) is further disclosed wherein the user's hands travel past cuffs (132a-b of De La Rotta/106 of Turner) of the medical gown (see Figs. 3-5 and 12 and paragraph 0033 of Turner).

Regarding claim 17, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Griesbach) is further disclosed wherein the at least two adhesive strips (138 of De La Rotta, note that claim 17 is being interpreted under 35 USC 112 to refer to “at least one” adhesive strip, see rejection under 35 USC 112 above) are located on an inner surface (104 of De La Rotta) of the front (102 of De La Rotta) of the medical gown (see paragraphs 0055 and 0071 of De La Rotta).

Regarding claim 18, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Griesbach) is further disclosed wherein the user removes a backing (140a-b of De La Rotta) on the adhesive side (sticky side of 138 of De La Rotta) of the at least two adhesive strips (see Figs. 1-2 and paragraph 0056 of De La Rotta; note that claim 18 is being interpreted under 35 USC 112 to refer to “at least one” adhesive strip, see rejection under 35 USC 112 above).

Regarding claim 19, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Griesbach) is further disclosed wherein the user removes the backing (140a-b of De La Rotta) when the user inserts the user's hands into the back slot (see Fig. 5 and paragraph 0056 of De La Rotta; De La Rotta discloses wherein the backing is in place until the gown is ready for donning; as such, the user would remove the backing between steps 204 and 206 which would include the user inserting his/her hands into the back slot).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732